DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments received February 20, 2019 are acknowledged.

Claims 1-10 have been amended.
Claims 1-10 are pending in the instant application.


Priority
It is noted that the instant application claims foreign priority to two applications, namely Chinese application 201610704559.1 filed 8/22/2016 and 201710125244.6 filed 3/3/2017.  No English language translation of either document appears to be of record in the instant application and as such there is no way to determine what (if any) of the instant claimed subject matter finds support in said documents.  As such, the data given to the instant claimed invention relative to the prior art is the filing date of international application PCT/CN2017/087779, namely 6/9/2017.    


Information Disclosure Statement
The IDS forms received 2/20/2019 and 6/16/2020 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has broadly claimed methods of “preventing and/or treating” a TF-related disease by administering anti-TF antibodies recited as necessarily comprising six non-degenerate CDR sequences specified by SEQ ID number.  The CDR sequences in question are disclosed in the specification as coming from the prototypic antibody named TF-mAb-SC1 whose creation is detailed in example 1, with ADC constructs being made in examples 4 and 5.  Example 6 discloses in vitro anti-tumor activity of ADC constructs while example 7 presents in vivo data from a mouse cancer model system.  It should be noted that anti-tissue factor antibodies are taught in the art as being useful for treating a wide variety of disorders including cancer and thrombosis as can be seen in WO 94/05328, WO 2007/056352, US 6,274,142, US 7,579,000, US 7,605,235, US 7,749,498, and US 7,968,094. As such it is clear that anti-TF antibodies can be successfully used in the treatment of cancer and the treatment of conditions characterized by unwanted blood coagulation/thrombosis. However, applicant’s claimed invention is much broader in scope than that which was known in the prior art.
In order to practice the instant claimed invention, an artisan must first determine to whom the anti-TF antibody will be administered as claim 8 simply recited “TF-related disease” without further elaboration.  The term “TF-related disease” also does not appear to be defined in any limiting fashion in the instant specification.  Logically, things can be directly or indirectly related to something else.  Conditions which are directly related to TF expression are relatively straightforward to identify, as anything which blocks, inhibits, or reduces tissue factor expression and/or activity will have a direct, 
Dependent claim 9 attempts to address this issue of intended patient population by reciting a few conditions which are reasonably associated with high levels of tissue factor expression including tumor growth and metastasis.  However, In addition to questions about who the patient is as discussed above, the instant claims also recite “prevention” of disease, including prevention of the “genesis” of a tumor (i.e. tumorigenesis). The instant specification does not appear to provide any special guidance or definition of this term, and therefore it appears reasonable that it reads upon 100% efficacy in 100% of individuals, especially as the claims read upon preventing the “genesis” of a tumor (i.e. stopping tumorigenesis before it even begins).  It should be noted that while anti-TF antibodies have a long history of use in the art for cancer treatment, human patients are typically identified/diagnosed after a tumor is already present.  The instant application does not disclose any new diagnostic method or way to know the future with regard to who will and who will not develop a tumor/cancer.  Therefore it does not appear that applicant can possibly “prevent” any condition as administration logically would need to occur prior to the subject in question 
Therefore, in view of the breadth of the claimed invention, the guidance and direction of the instant specification, and the teachings of the prior art, it does not appear that artisans could reasonably practice the full extent of what applicant has presently claimed without first conducting extensive unpredictable trial and error basic research and experimentation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/028823.
The ‘823 document discloses antibodies that bind to tissue factor which are identifiable by their primary amino acid sequences as well as disclosed names, such as “TF-mAb-SC1”, TF-mAb-H29, and “TF-mAb-H48” (see entire document, particularly pages 17-24 as well as the enclosed sequence alignments).  Antibody drug conjugates of the form 
    PNG
    media_image1.png
    104
    160
    media_image1.png
    Greyscale
 are disclosed, as is the presence of drugs such as maytansinoids DM1 and DM4 as well as auristatins (see particularly pages 12-14, most particularly 13).  Administration of such constructs to treat metastasis and other cancerous conditions is also disclosed (see page 14).  
It should be noted that some, but not all of the inventors of the ‘823 document are inventors of the instant application (Qing LIN is an inventor of the ‘823 document but is not an inventor of the instant application) and as such the prior art document does not qualify as an inventor or inventor-originated disclosure based upon the evidence presently of record.  Therefore, the instant rejection has been set forth.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,676,537 in view of Satjn et al. (WO 2011/157741). 
The ‘537 patent claims antibodies that bind to tissue factor (TF) and comprise the same CDRs, VH and VL paired sequences, and clone names as recited in the instant claims (see all issued claims, and in particular compare instant claim 1 to issued claim 1, instant claim 6 to issued claim 3, and instant claim 7 to issued claim 14).  Administration of such antibodies to patients to treat cancer, including TF overexpressing cancers, is also claimed (see for example issued claims 4-6).  Pharmaceutical compositions comprising such antibodies are also claimed (see for example issued claim 11).  The issued claims differ from the instant claimed invention in that antibody drug conjugated (ADC) are not explicitly recited in the issued claims.  
Satjn et al. disclose the synthesis of anti-TF ADC and their administration to treat tumors and other cancerous conditions (see entire document, particularly the abstract, claims, and page 2).  Conjugation of MMAE and MMAF to anti-TF antibodies via linkers 
Therefore, it would have been obvious to a person of ordinary skill in the art to convent the anti-TF antibodies of the issued claims into ADC constructs.  The ordinary artisan would have been motivated to do so as ADC directed to TF expressing cells are very effective in killing tumor cells as taught by Satjn et al., thereby increasing anti-tumor activity when practicing the methods of treating cancer as set forth in the issued claims.  Artisans would enjoy a reasonable expectation of success in converting antibodies into ADC based upon the guidance, direction, and working examples as set forth by Satjn et al.
    

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644